Exhibit 10.1

Fiscal 2015 Executive Incentive Plan. On June 23, 2015, the Compensation
Committee of the Board of Directors of American Superconductor Corporation (the
“Committee”) and the Board of Directors of American Superconductor Corporation
(the “Company”) approved an executive incentive plan for the Company’s fiscal
year ending March 31, 2016 (“fiscal 2015”). Participants in the plan include the
Company’s chief executive officer and all other executive officers. Pursuant to
the plan, the Committee designated for each executive officer a target cash
incentive amount, expressed as a percentage of the officer’s base salary. The
Committee is responsible for determining the payout under the plan to each
executive officer except the chief executive officer. The Board of Directors of
the Company determines the payout under the plan for the chief executive
officer, taking into account the recommendation of the Committee.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive, with the amount
capped at 200% of the target incentive. For each executive officer, individual
incentive awards will be determined following the end of fiscal 2015 based on
the following factors and their corresponding weightings:

 

 

•

 

the Company’s net loss before stock-based compensation, amortization of
acquisition-related intangibles, restructuring and impairment charges,
consumption of zero cost-basis inventory, non-cash interest expense, change in
fair value of derivatives and warrants, and other unusual charges, net of any
tax effects related to these items for fiscal 2015 as compared to the
established target – 40%

 

 

•

 

the executive’s achievement of other financial objectives relating to ending
cash balance, revenues, operating expenses and orders during fiscal 2015 as
compared to the established target – 40%

 

 

•

 

the executive’s individual and overall contribution during fiscal 2015 towards
the achievement of the Company’s financial and non-financial objectives
(subjective performance measure) – 20%

The following table sets forth each executive officer’s target cash incentive
for fiscal 2015:

 

 

 

 

 

 

 

 

 

 

 

 

Executive Officer

  

Title

  

Target Incentive
as % of
Base Salary

 

 

Target Incentive

 

 

 

 

 

Daniel P. McGahn

  

President and Chief Executive Officer

  

 

100

% 

 

$

500,000

  

 

 

 

 

David A. Henry

  

Executive Vice President, Chief Financial Officer and Treasurer

  

 

60

% 

 

$

187,200

  

 

 

 

 

James F. Maguire

  

Executive Vice President, Operations

  

 

75

% 

 

$

221,250

  

 